                        Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 1 of 62




                                  IN THE STATE COURT OF SPALDING COUNTY
                                             STATE OF GEORGIA
                                                                                     E-filed for Record
                                                                                      8/12/2021 4:10 PM
             LISA BARKLEY,                                 §                 Superior/State Court, Spalding County


                    Plaintiff,                             §
                                                                       CIVIL ACTION
             vs.                                           §
                                                                       FILE NO. 21SV-256
             PEYTON MEARL Le BLEU,                         §
             YARBROUGH TRANSFER
             COMPANY and HARTFORD                          §
             FIRE INSURANCE COMPANY,
                                                           §
                    Defendants.

                                            COMPLAINT FOR DAMAGES

                    COMES NOW Plaintiff Lisa Barkley, by and through her undersigned counsel, and herein

             files her complaint for damages as follows:

                                                               1.

                    Defendant Peyton Mearl LeBleu (“Defendant LeBleu”) is a resident of the State of North

             Carolina. He may be served with process through the Georgia Secretary of State pursuant to

             O.C.G.A. § 40-12-2. Copies of the affidavit of compliance with the Georgia Non-Resident

             Motorist Act, the summons and complaint have been served upon said Defendant by certified mail

             at his known address located at 210 Quail Creek Court, Hubert, North Carolina 28539-4390.

                                                               2.

                    Jurisdiction is proper against Defendant LeBleu pursuant to the Georgia Non-Resident

             Motorist Act. Venue is proper pursuant to O.C.G.A. § 40-12-3 as the collision at issue occurred

             in Spalding County, Georgia.

                                                               3.

                    Defendant Yarbrough Transfer Company is a corporation organized under the laws of




Copy from re:SearchGA
                        Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 2 of 62




             North Carolina. Yarbrough Transfer Company may be served through its registered agent, J.

             David Yarbrough, Jr. at 1500 Doune Street, Winston-Salem, North Carolina 27127-2906.

                                                               4.

                     Jurisdiction is proper against Yarbrough Transfer Company pursuant to Georgia’s Long

             Arm Statute. Venue is proper pursuant to O.C.G.A. § 40-1-117(b).

                                                               5.

                     Defendant Hartford Fire Insurance Company (“Hartford”) is a for profit insurer and

             corporation authorized to transact business in the State of Georgia and may be served with process

             via its registered agent, C T Corporation System at 289 S. Culver Street, Lawrenceville, Georgia

             30046-4805.

                                                               6.

                     Jurisdiction is proper against Hartford as it is registered to transact business in Georgia and

             venue is proper pursuant to O.C.G.A. § 33-4-1 as the Plaintiff is a resident of Spalding County and

             is a third-party beneficiary of the insurance policy at issue.

                                                               7.

                     On November 6, 2019, the Plaintiff was a front seat passenger in a vehicle traveling in the

             right hand lane heading north on Hill Street.

                                                               8.

                     Defendant LeBleu was traveling northbound in the left lane of Hill Street operating an

             oversized tractor-trailer.

                                                               9.

                     The driver of the Plaintiff’s car proceeded forward through the intersection as she had the

             green light.



                                                              -2-


Copy from re:SearchGA
                        Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 3 of 62




                                                            10.

                    However, Defendant LeBleu from the left hand lane attempted a right hand turn onto State

             Route 16 and the passenger side front end of his tractor-trailer struck the vehicle the Plaintiff

             occupied, and pushed her vehicle sideways for a short distance.

                                                            11.

                    Defendants admit fault for causing the wreck at issue by Defendant LeBleu misjudging the

             clearance to make a right hand turn safely.

                                                            12.

                    At all relevant times hereto, the Plaintiff and the driver of the car in which she was a

             passenger acted with reasonable care and Defendant LeBleu’s negligence was the sole cause of

             the wreck at issue.

                                                            13.

                    On November 6, 2019, Defendant LeBleu was an employee and/or agent acting within the

             course and scope of his employment for Yarbrough Transfer Company. Defendants LeBleu and

             Yarbrough Transfer Company are jointly and severally liable for the actions of Defendant LeBleu

             under the doctrine of respondeat superior.

                                                            14.

                    At the time of this wreck, Hartford provided a policy of liability insurance on behalf of

             Yarbrough Transfer Company, a motor carrier for hire, and Defendant LeBleu, and this policy was

             in effect on November 6, 2019, and provides coverage for this wreck.

                                                            15.

                    Under the contract between Yarbrough Transfer Company and its insurer, Hartford, is

             subject to suit by direct action pursuant to the provisions of O.C.G.A. §§ 40-1-112 and 40-2-140.



                                                           -3-


Copy from re:SearchGA
                        Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 4 of 62




                                                              16.

                     As the proximate result of Defendant LeBleu’s negligence, the Plaintiff has incurred the

             following medical specials:

                             11/06/19               Wellstar Spalding Ambulance         $           1,180.00
                             11/06/19               Wellstar Spalding Regional Hospital $           2,726.20
                             11/06/19               Georgia Imaging                     $              48.00
                             11/06/19               Georgia Emergency Group             $             935.00
                             11/12/19               Griffin Spine & Injury              $           5,920.00
                             thru 01/17/20
                             11/19/19               Regenerative Orthopaedics               $       955.00
                             11/29/19               Advanced Imaging Centers                $     2,225.00
                             12/16/19               Griffin Rehab Solutions                 $       310.00
                             01/24/20               Regenerative Orthopaedics               $       548.00
                             02/19/20               Regenerative Orthopaedics               $       739.00
                             02/25/20               Griffin Imaging                         $     1,518.00
                             02/28/20               Regenerative Orthopaedics               $       739.00
                             03/05/20               Wynn’s Pharmacy                         $        15.80
                             05/18/20               Regenerative Ortho Surgery Center       $     3,015.00
                             05/18/20               Regenerative Orthopaedics               $       385.00
                             06/12/20               Regenerative Orthopaedics               $     1,110.00
                             10/14/20               Regenerative Ortho Surgery Center       $     3,015.00
                             10/14/20               Regenerative Orthopaedics               $       385.00
                             10/16/20               Regenerative Orthopaedics               $       739.00
                             11/13/20               Regenerative Orthopaedics               $       739.00
                             02/12/21               Regenerative Orthopaedics               $     1,182.00
                             02/26/21               Regenerative Ortho Surgery Center       $   100,500.00
                             02/26/21               Henry Anesthesia                        $     1,150.00
                             02/26/21               Regenerative Orthopaedics               $    11,925.00
                             03/09/21               Regenerative Orthopaedics               $       373.00
                             03/31/21               Griffin Rehab Solutions                 $       260.00
                             04/28/21               Regenerative Orthopaedics               $     1,528.00
                             05/03/21               Griffin Imaging                         $     1,100.00
                             05/19/21               Regenerative Orthopaedics               No Charge
                             06/09/21               Regenerative Orthopaedics               $       739.00
                             06/25/21               Regenerative Ortho Surgery Center       $    22,600.00
                             06/25/21               Regenerative Orthopaedics               $     6,046.00
                             07/28/21               Regenerative Orthopaedics               $       916.00

                                                                            TOTAL           $    175,566.00

             Plaintiff reserves the right to revise these medical specials up to the filing of the consolidated pre-

             trial order.


                                                              -4-


Copy from re:SearchGA
                        Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 5 of 62




                                                                17.

                      As a proximate result of Defendant LeBleu’s negligence, Plaintiff has incurred past,

             present and future pain and suffering in an amount to be determined by the enlightened conscious

             of an impartial jury.

                                                                18.

                      Defendant LeBleu acted in bad faith by ignoring the legal rights of the Plaintiff and the

             driver of the car in which she was a passenger, and he has acted in bad faith entitling Plaintiff to

             recover against the Defendants her reasonable attorney fees and litigation expenses pursuant to

             O.C.G.A. § 13-6-11.

                      Plaintiff respectfully prays for the following relief:

                      (a)    That she recover her special damages in an amount to be demonstrated at trial;

                      (b)    That Plaintiff recover her past, present and future pain and suffering in an amount

             to be determined by the enlightened conscious of an impartial jury;

                      (c)    That Plaintiff recover her reasonable attorney fees and litigation expenses pursuant

             to O.C.G.A. § 13-6-11 based on Defendant LeBleu acting in bad faith at the time of the wreck at

             issue;

                      (d)    That all court costs be cast against the Defendants; and

                      (e)    This Court grant such other and further relief that it deems proper.

                      This   11th     day of August, 2021.

                                                                        /S/ John H. Peavy, Jr.
                                                                      JOHN H. PEAVY, JR.
                                                                      Georgia Bar No. 569610
                                                                      Co-Counsel for Plaintiff




                                                               -5-


Copy from re:SearchGA
                        Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 6 of 62




             PEAVY LAW, LLC
             One Atlantic Center
             1201 W. Peachtree Street, Suite 2300
             Atlanta, Georgia 30309
             Phone: (404) 874-0101
             FAX: (404) 874-0404
             E-Mail: jay@peavylawllc.com



                                                    /S/ Tim C. Cramer (by JHP w/express permission)
                                                    TIM C. CRAMER
                                                    Georgia Bar No. 193090
                                                    Co-Counsel for Plaintiff

             CRAMER & PEAVY
             P.O. Box 58
             Griffin, Georgia 30224
             Phone: (770) 227-4955
             FAX: (770) 227-3009
             E-Mail: tim@cramerpeavy.com




                                                     -6-


Copy from re:SearchGA
                                                                                                                                              E-filed for Record
                            Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 7 of 62                                                   8/12/2021 4:10 PM
                                                                                                                          Superior/State Court, Spalding County
                                   General Civil and Domestic Relations Case Filing Information Form

                                             Superior or        State Court of ______________________________ County

              For Clerk Use Only
                                   8/12/2021                                                              21SV-256
              Date Filed _________________________                                Case Number _________________________
                              MM-DD-YYYY

      Plaintiff(s)                                                                   Defendant(s)
      __________________________________________________                              __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.   Suffix   Prefix
      __________________________________________________                              __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.   Suffix   Prefix
      __________________________________________________                              __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.   Suffix   Prefix
      __________________________________________________                              __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.   Suffix   Prefix

      Plaintiff’s Attorney ________________________________________ State Bar Number __________________ Self-Represented

                                Check one case type and one sub-type in the same box (if a sub-type applies):

              General Civil Cases
                                                                                              Domestic Relations Cases
                          Automobile Tort
                          Civil Appeal                                                                     Adoption
                          Contempt/Modification/Other                                                      Contempt
                          Post-Judgment                                                                        Non-payment of child support,
                          Contract                                                                         medical support, or alimony
                          Garnishment                                                                      Dissolution/Divorce/Separate
                          General Tort                                                                     Maintenance/Alimony
                          Habeas Corpus                                                                    Family Violence Petition
                          Injunction/Mandamus/Other Writ                                                   Modification
                          Landlord/Tenant                                                                     Custody/Parenting Time/Visitation
                          Medical Malpractice Tort                                                         Paternity/Legitimation
                          Product Liability Tort                                                           Support – IV-D
                          Real Property                                                                    Support – Private (non-IV-D)
                          Restraining Petition                                                             Other Domestic Relations
                          Other General Civil

              Check if the action is related to another action pending or previously pending in this court involving some or all of
              the same: parties, subject matter, or factual issues. If so, provide a case number for each.
              ____________________________________________            ____________________________________________
                           Case Number                                              Case Number

              I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
              redaction of personal or confidential information in OCGA § 9-11-7.1.

              Is a foreign language or sign-language interpreter needed in this case? If so, provide the language(s) required.

               ________________________________ Language(s) Required

              Do you or your client need any disability accommodations? If so, please describe the accommodation request.


                                                                                                                                                Version 1.1.20



Copy from re:SearchGA
                            Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 8 of 62
                                                                                                                                      E-filed for Record
                                   General Civil and Domestic Relations Case Filing Information Form                                   8/12/2021 4:10 PM
                                                                                                                      Superior/State Court, Spalding County
                                             Superior or        State Court of ______________________________ County

              For Clerk Use Only
                              8/12/2021
              Date Filed _________________________
                                                                                                         21SV-256
                                                                                  Case Number _________________________
                              MM-DD-YYYY

      Plaintiff(s)                                                                   Defendant(s)
      __________________________________________________                              __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.   Suffix   Prefix
      __________________________________________________                              __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.   Suffix   Prefix
      __________________________________________________                              __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.   Suffix   Prefix
      __________________________________________________                              __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.   Suffix   Prefix

      Plaintiff’s Attorney ________________________________________ State Bar Number __________________ Self-Represented

                                Check one case type and one sub-type in the same box (if a sub-type applies):

              General Civil Cases
                                                                                              Domestic Relations Cases
                          Automobile Tort
                          Civil Appeal                                                                     Adoption
                          Contempt/Modification/Other                                                      Contempt
                          Post-Judgment                                                                        Non-payment of child support,
                          Contract                                                                         medical support, or alimony
                          Garnishment                                                                      Dissolution/Divorce/Separate
                          General Tort                                                                     Maintenance/Alimony
                          Habeas Corpus                                                                    Family Violence Petition
                          Injunction/Mandamus/Other Writ                                                   Modification
                          Landlord/Tenant                                                                     Custody/Parenting Time/Visitation
                          Medical Malpractice Tort                                                         Paternity/Legitimation
                          Product Liability Tort                                                           Support – IV-D
                          Real Property                                                                    Support – Private (non-IV-D)
                          Restraining Petition                                                             Other Domestic Relations
                          Other General Civil

              Check if the action is related to another action pending or previously pending in this court involving some or all of
              the same: parties, subject matter, or factual issues. If so, provide a case number for each.
              ____________________________________________            ____________________________________________
                           Case Number                                              Case Number

              I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
              redaction of personal or confidential information in OCGA § 9-11-7.1.

              Is a foreign language or sign-language interpreter needed in this case? If so, provide the language(s) required.

               ________________________________ Language(s) Required

              Do you or your client need any disability accommodations? If so, please describe the accommodation request.


                                                                                                                                                Version 1.1.20



Copy from re:SearchGA
                        Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 9 of 62

                                                                                                                      E-filed for Record
                                                                                                                       8/12/2021 4:10 PM
                                                                                                           Superior/State Court, Spalding County
               Summons



                        IN TH SUPERIOR/STATE COURT OF SPALDING COUNTY
                                                             STATE OF GEORGIA
                                                                                                   CNILACTION
              LISA BARKLEY,                                                                        NUMBER ----------
                                                                                                            21SV-256




                                                       PLAINTIFF
                                         vs
              PEYTON MEARL LeBLEU,
              YARBROUGH TRANSFER
              COMPANY and HARTFORD
              FIRE & CASUALTY COMPANY,

                                                      DEFENDANT


                                                                           SUMMONS



                                                                      Peyton Mearl LeBleu, 210 Quail Creek Court,
                                                                      Hubert, North Carolina 28539-4390
              TO THE ABOVE NAMED DEFENDANT:
                       You are hereby summoned and required to file the Clerk of said court and serve upon the Plaintiffs
              attorney, whose name and address is:
                                           John H. Peavy, Jr., PEAVY LAW, LLC,
                                           1201 W. Peachtree Street,
                                           One Atlantic Center, Suite 2300,
                                           Atlanta, Georgia 30309
                                           (404) 874-0101

              an answer to the complaint which is herewith served upon you, within 30 days after service of this summons upon
              you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the relief
              demanded in the complaint.

              This ___
                   12th day ofAUGUST
                              ___, ___
                                     2021 _


                                                                                         Clerk of Superior/State Court


                                                                                         BY ---------------
                                                                                             DEBBIE L BROOKS
                                                                                                             Deputy Clerk
              INSTRUCTIONS: Attach addendum sheet for additional parties if needed, make notation on this sheet if addendum sheet is used.




Copy from re:SearchGA
                       Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 10 of 62
                                                                                                                       E-filed for Record
                                                                                                                        8/12/2021 4:10 PM
                                                                                                           Superior/State Court, Spalding County

               Summons



                        IN TH SUPERIOR/STATE COURT OF SPALDING COUNTY
                                                             STATE OF GEORGIA
                                                                                                   CNILACTION
                                                                                                            21SV-256
              LISA BARKLEY,                                                                        NUMBER ----------



                                                       PLAINTIFF
                                         vs
              PEYTON MEARL LeBLEU,
              YARBROUGH TRANSFER
              COMPANY and HARTFORD
              FIRE & CASUALTY COMPANY,

                                                      DEFENDANT


                                                                           SUMMONS


                                                                     Secretary of State, State of Georgia
                                                                     Corporate Division, 2 Martin Luther King Jr. Drive
                                                                     Suite 313, Floyd West Tower, Atlanta, GA 30334-1530
              TO THE ABOVE NAMED DEFENDANT:
                       You are hereby summoned and required to file the Clerk of said court and serve upon the Plaintiffs
              attorney, whose name and address is:
                                           John H. Peavy, Jr., PEAVY LAW, LLC,
                                           1201 W. Peachtree Street,
                                           One Atlantic Center, Suite 2300,
                                           Atlanta, Georgia 30309
                                           (404) 874-0101

              an answer to the complaint which is herewith served upon you, within 30 days after service of this summons upon
              you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the relief
              demanded in the complaint.

              This 12TH
                   ___ day ofAUGUST
                             ___, ___
                                    2021 _


                                                                                         Clerk of Superior/State Court


                                                                                         BY ---------------
                                                                                             DEBBIE L BROOKS
                                                                                                             Deputy Clerk
              INSTRUCTIONS: Attach addendum sheet for additional parties if needed, make notation on this sheet if addendum sheet is used.




Copy from re:SearchGA
                       Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 11 of 62
                                                                                                                      E-filed for Record
                                                                                                                       8/12/2021 4:10 PM
                                                                                                           Superior/State Court, Spalding County

               Summons



                        IN TH SUPERIOR/STATE COURT OF SPALDING COUNTY
                                                             STATE OF GEORGIA
                                                                                                   CNILACTION
              LISA BARKLEY,                                                                        NUMBER ----------
                                                                                                            21SV-256




                                                       PLAINTIFF
                                         vs
              PEYTON MEARL LeBLEU,
              YARBROUGH TRANSFER
              COMPANY and HARTFORD
              FIRE & CASUALTY COMPANY,

                                                      DEFENDANT


                                                                           SUMMONS


                                                                     Yarbrough Transfer Company,
                                                                     c/o J. David Yarbrough, Jr., Registered Agent
                                                                     1500 Doune Street
              TO THE ABOVE NAMED DEFENDANT:                          Winston-Salem, North Carolina 27127-2906

                       You are hereby summoned and required to file the Clerk of said court and serve upon the Plaintiffs
              attorney, whose name and address is:
                                           John H. Peavy, Jr., PEAVY LAW, LLC,
                                           1201 W. Peachtree Street,
                                           One Atlantic Center, Suite 2300,
                                           Atlanta, Georgia 30309
                                           (404) 874-0101

              an answer to the complaint which is herewith served upon you, within 30 days after service of this summons upon
              you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the relief
              demanded in the complaint.

              This ___
                   12TH day ofAUGUST
                               ___, ___
                                     2021 _


                                                                                         Clerk of Superior/State Court


                                                                                         BY ---------------
                                                                                             DEBBIE L BROOKS
                                                                                                             Deputy Clerk
              INSTRUCTIONS: Attach addendum sheet for additional parties if needed, make notation on this sheet if addendum sheet is used.




Copy from re:SearchGA
       Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 12 of 62


                                                                                                    E-filed for Record
                                                                                                     8/12/2021 4:10 PM
                                                                                         Superior/State Court, Spalding County

 Summons



          IN TH SUPERIOR/STATE COURT OF SPALDING COUNTY
                                              STATE OF GEORGIA
                                                                                    CIVIL ACTIO1
LISA BARKLEY,                                                                       NUMBER      1SV-256




                                        PLAINTIFF
                           VS
PEYTON MEARL LeBLEU,
YAI-ZEIROM3h1 I HANSI-EH
COMPANY and HARTFORD
FIRE & CASUALTY COMPANY,

                                        DEFENDANT




                                                            SUMMONS


                                                      Hartford Fire Insurance Company
                                                      c/o CT Corporation System, Registered Agent
                                                      289 S. Culver Street
TO THE ABOVE NAMED DEFENDANT:                         Lawrenceville, Georgia 30046-4865

         You are hereby summoned and required to file the Clerk ofsaid court and serve upon the Plaintiff's
attorney, whose name and address is:
                             John H. Peavy, Jr., PEAVY LAW, LLC,
                             1201 W. Peachtree Street,
                             One Atlantic Center, Suite 2300,
                             Atlanta, Georgia 30309
                            (404)874-0101       '

an answer to the complaint which is herewith served,upon you, within 30 days after service ofthis summons upon
you, exclusive ofthe day of service. If you fail to do so,judgment by default will be taken against you for the relief
demanded in the complaint.
This 12TH day of AUG                   2021

                                                                          Clerk of Superior/State Court


                                                                          By DEBBIE L BROOKS
                                                                                                                    Deputy Clerk
INSTRUCTIONS: Attach addendum sheet for additional parties if needed, make notation on this sheet ifaddendum sheet is used.
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 13 of 62




                                   IN THE STATE COURT OF SPALDING COUNTY
                                              STATE OF GEORGIA                              E-filed for Record
                                                                                             8/12/2021 4:10 PM
                                                                                   Superior/State Court, Spalding County
             LISA BARKLEY,                                 §

                     Plaintiff,                            §
                                                                          CIVIL ACTION
             vs.                                           §                          21SV-256
                                                                          FILE NO.
             PEYTON MEARL Le BLEU,                         §
             YARBROUGH TRANSFER
             COMPANY and HARTFORD                          §
             FIRE INSURANCE COMPANY,
                                                           §
                     Defendants.

                             PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF
                            DOCUMENTS TO DEFENDANT PEYTON MEARL Le BLEU

                     COMES NOW Plaintiff Lisa Barkley, by and through her undersigned counsel, and hereby

             serves her first request for production of documents upon Defendant Peyton Mearl Le Bleu

             (“Defendant”) pursuant to O.C.G.A. § 9-11-34. Defendant is requested to produce within forty-

             five (45) days of receipt hereof the documentary evidence requested hereinafter. Said documentary

             evidence is alleged to be in Defendant’s possession, custody and control and is pertinent to the

             issue in this case.

                                   REQUEST FOR PRODUCTION OF DOCUMENTS
                                                               1.
                     Please produce a copy of your current driver’s license.
                                                               2.
                     Please produce a copy of your driving record for the previous seven (7) years. In lieu of

             providing this document, please produce a sufficient authorization so that Plaintiff may obtain this

             information directly from the Department of Public Safety.

                                                               3.
                     Please produce a copy of any prescriptions for medications Defendant took or should have




Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 14 of 62




             taken within 24 hours prior to the incident at issue.

                                                               4.
                     Please produce a copy of any bill, estimate or other document which you contend does or

             may support any contention that a mechanical or other defect in the vehicle driven by Defendant

             or any other person caused or contributed to the incident at issue.

                                                               5.
                     Please produce any and all damage appraisals and repair invoices, regardless of whether

             such person or entity repaired the vehicle, for any vehicle involved in the incident at issue.

                                                               6.
                     Please produce all photographs, videotapes, sketches, and/or drawing of any person, party,

             vehicle, or other object, thing or person relevant to the incident and resulting lawsuit at issue,

             including photographs, healthcare records, videotapes, statements (oral or written) and reports.

                                                               7.
                     Please produce any and all accident, incident or other report regarding the incident at issue.

                                                               8.
                     Please produce any and all written, transcribed or recorded statements made by any

             witness, party or other person or entity having any relevant knowledge regarding the incident and

             resulting lawsuit at issue.

                                                               9.
                     Please produce all surveillance movies, videotapes, discs, photographs, reports or other

             items regarding Plaintiff.




                                                              -2-



Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 15 of 62




                                                            10.

                     Please produce any and all reports, whether written or otherwise recorded, made by any

             expert who has been retained or otherwise employed by Defendant or Defendant’s agents in

             anticipation of litigation or for trial.

                                                            11.
                     Please produce copies of all other documentary or other tangible evidence on your behalf

             which you contend demonstrates or supports your defense(s) to Plaintiff’s complaint.

                                                            12.
                     Please provide copies of all documents and other items obtained by you, your lawyers or

             insurance company regarding Plaintiff, including, but not limited to records and/or other items

             obtained via authorizations, third party request for production, and subpoena.

                                                            13.
                     Please produce a copy of your cell phone provider’s invoice reflecting the calls made and

             received on November 6, 2019.

                                                            14.

                     Please produce any and all insurance agreements, contracts, and/or policies under which

             any person or corporation carrying on an insurance business may be liable to satisfy part or all of

             any judgment which may be entered in this action or to indemnify or reimburse for payments made

             to satisfy the judgment, including but not limited to any liability insurance policy covering

             Defendant or the automobile being driven by Defendant, at the time of the subject accident.

                                                            15.

                     Please produce all equipment and maintenance records of Defendant’s vehicle or the


                                                            -3-



Copy from re:SearchGA
                    Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 16 of 62




             vehicle Defendant was driving at the time of the wreck.

                    This   11th     day of August, 2021.

                                                                 RESPECFULLY SUBMITTED,


                                                                  /S/ John H. Peavy, Jr.
                                                                 JOHN H. PEAVY, JR.
                                                                 Georgia Bar No 569610
                                                                 Co-Counsel for Plaintiff

             PEAVY LAW, LLC
             One Atlantic Center
             1201 West Peachtree Street, Suite 2300
             Atlanta, Georgia 30309
             Phone: (404) 874-0101
             FAX: (404) 874-0404
             E-Mail: jay@peavylawllc.com




                                                           -4-



Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 17 of 62




                                   IN THE STATE COURT OF SPALDING COUNTY
                                              STATE OF GEORGIA                                E-filed for Record
                                                                                               8/12/2021 4:10 PM
                                                                                  Superior/State Court, Spalding County
             LISA BARKLEY,                                §

                    Plaintiff,                            §
                                                                         CIVIL ACTION
             vs.                                          §
                                                                                21SV-256
                                                                         FILE NO.
             PEYTON MEARL Le BLEU,                        §
             YARBROUGH TRANSFER
             COMPANY and HARTFORD                         §
             FIRE INSURANCE COMPANY,
                                                          §
                    Defendants.

                           PLAINTIFF’S FIRST CONTINUING INTERROGATORIES
                          TO DEFENDANT HARTFORD FIRE INSURANCE COMPANY

                    COMES NOW Plaintiff Lisa Barkley, by and through her undersigned counsel, and

             hereby serves her first continuing interrogatories upon Defendant Hartford Insurance Company

             (“Defendant”) pursuant to O.C.G.A. § 9-11-33. Each interrogatory shall be answered separately

             and fully in writing, under oath. The answers are to be signed by the person making them and the

             objection, if any, is to be signed by the attorney making them. Defendant shall serve a copy of its

             answers and objections within forty-five (45) days of service of the complaint and these

             interrogatories. Failure to timely respond to these interrogatories will subject Defendant to

             sanctions pursuant to O.C.G.A. § 9-11-37.

                    These interrogatories shall be deemed continuing so as to require Defendant to reasonably

             supplement or amend its prior answers pursuant to O.C.G.A. § 9-11-26(e) if Defendant obtains

             other information between the time its answers are served and the time of trial.

                                                      DEFINITIONS

                    (1)     “Document” means every writing, printing, record, graphic, photographic or sound

             reproduction of every type and description that is in your possession, control, custody and




Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 18 of 62




             knowledge, including but not limited to, correspondence, memoranda of agreements, assignments,

             meeting minutes, memoranda, e-mails, stenographic or handwritten notes, diaries, notebooks,

             account books, orders, invoices, statements, bills, checks (or check stubs or records), vouchers,

             purchase orders, reports, studies, surveys, charts, maps, analysis, publications, books, pamphlets,

             periodicals, catalogues, brochures, schedules, circulars, bulletins, notices, instructions, manuals,

             journals, data sheets, work sheets, statistical compilations, data processing cards, microfilms,

             computer records (including printouts, floppy or other magnetic storage media), tapes,

             photographs, drawings, films, videotapes, pictures, and voice recordings. Plaintiff expressly

             intends for the term “Document” to include any attachments or exhibits to the requested document,

             or any other documents referred to in the requested document or incorporated by reference;

                    (2)     “Person” means any natural person, corporation, partnership, proprietorship,

             association, organization, groups of persons, or any governmental body or subdivision thereof;

                    (3)     As used herein, the term “similar” shall have that meaning it is given in the

             American Heritage Dictionary, which is “showing some resemblance; related in appearance or

             nature; alike but not identical.” As used herein, the word “similar” shall not be limited as if

             modified by the word “substantially” and shall not mean “the same”. If in any response you limit

             the information you provide or documents you produce because you use some other interpretation

             of the word “similar”, please so state, and state the interpretation of the word “similar” that you

             are utilizing, and reveal generally that nature of the information withheld

             because of such interpretation.

                    (4)     The use of the word “you”, “your” or “yours” refers to Hartford Fire & Casualty

             Company and/or its attorneys, agents and employees.




                                                            -2-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 19 of 62




                     (5)     If in response to Plaintiff’s interrogatories, Defendant fails to disclose any fact and

             then Defendant subsequently discloses such fact at a later date by supplemental response, please

             provide full information about how the existence of this additional fact was discovered by

             Defendant, by whom such additional fact was discovered, when such additional fact was

             discovered, who made the decision to disclose such additional fact to Plaintiff, when that decision

             was made, and in detail, why such additional facts were not disclosed to Plaintiff in Defendant’s

             initial responses to these interrogatories.

                                                    INTERROGATORIES

                                                                1.

                     State the following information concerning any and all motor vehicle-motor carrier liability

             insurance which does or may afford insurance coverage to Yarbrough Transfer Company

             (“Yarbrough”) for Plaintiff’s claims made in this lawsuit:

                     a.      The policy number or numbers for the policy at issue in this case; and

                     b.      The liability limits for the policy at issue.

                                                                2.

                     Is Yarbrough or any parent or related company covered under any sort of additional

             liability insurance policy; umbrella insurance policy, excess insurance policy, or policy by any

             other name which does or may extend liability insurance coverage for the claims made in this

             lawsuit beyond or in addition to any primary coverage which Defendant has available in this

             lawsuit? If so, please state the following:

                     a.      Name of the insured.

                     b.      Name of the insurers issuing each such policy.

                     c.      The applicable limits of liability coverage.



                                                               -3-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 20 of 62




                    d.      State whether or not such insurers have been notified of the claims made in this

                            lawsuit, and if so, when and by whom.

                                                              3.

                    Please state the name of every person known to Defendant, Defendant’s attorneys, or to

             any person investigating this matter on behalf of Defendant or Defendant’s attorneys, who has any

             information about how or why the collision complained of in this case occurred and include the

             following information with respect to each such person:

                    a.      Names, address, telephone number and employer of each such person.

                    b.      A brief description of the nature of such witness’ knowledge (for example: eye

                            witnesses, police officer, medical personnel).

                    c.      Whether or not any such witnesses gave any statement or account either orally,

                            or in writing, or tape recorded, of his or her knowledge of any information

                            relevant in this lawsuit, and if so, list the names of such witnesses giving

                            statements, an explanation of the type of statement given (oral, written, or

                            recorded) and the name and address of the taker and present custodian of such

                            statement.

                                                              4.

                    Please state the name, address, telephone number and employer of any witness not listed

             above who has any information relevant to how the collision complained of occurred.

                                                              5.

                    Please state the name, address, and telephone number of all persons (whether medical

             providers or lay people) who have any relevant information relative to Plaintiff’s condition prior

             to or subsequent to the collision, physical and mental suffering as a result of the collision, or who



                                                             -4-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 21 of 62




             have any information relative to the issue of damages in this litigation.

                                                               6.

                    Please state the name, employer, employment address and telephone number of any and all

             investigators, mechanics, adjusters, or claims representatives who have investigated this collision,

             examined any of the vehicles involved or who have investigated the claims made in this lawsuit

             on behalf of Defendant.

                                                               7.

                    Pursuant to the provisions of O.C.G.A. § 9-11-26, please state the name, employer,

             employment address, and telephone number of any person that Defendant expects to call as an

             expert witness at the trial of the subject lawsuit, and list the subject matter upon which such expert

             is expected to testify, the substance of the facts and opinions to which such witness is expected to

             testify, and a summary of the grounds for such opinions.

                                                               8.

                    As to the commercial truck; which includes both the tractor and the trailer, involved in the

             collision which is the subject of this lawsuit, please state the following information:

                    a.      Manufacturer, make, model and year.

                    b.      Vehicle identification number or serial number for the commercial truck.

                    c.      The overall length of the commercial truck.

                    d.      The width of the commercial truck its widest point.

                    e.      The name of the entity to whom the truck was titled.

                    f.      Tag number for the commercial bank, including the name of the state issuing the

                            tag.

                    g.      The company identification number for the commercial truck.



                                                             -5-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 22 of 62




                                                                9.

                     List each act of negligence, contributory negligence or comparative negligence which you

             contend that Plaintiff or any other person, corporation or entity did or failed to do which caused or

             contributed to causing said collision, alluding to statutory authority, if any, which supports those

             contentions.

                                                               10.

                     State with specificity, alluding to appropriate statutory authority, if any, all defenses to

             which Defendant believes itself entitled in this litigation which are not specifically pled in

             Defendant’s answer.

                                                               11.

                     Please state the name of any person, corporation or entity, other than Defendant, whom this

             Defendant contends caused or contributed to causing the collision complained of and briefly state

             how you contend that such party caused or contributed to causing the collision.

                                                               12.

                     Does Defendant or Defendant’s attorneys, investigators or other representatives know of

             any photographs, still or motion pictures, plans, drawings, blueprints, sketches, diagrams,

             computer simulations, or any other type of demonstrative evidence concerning the subject

             collision, the site of the subject collision or the vehicles involved in the collision, or which

             illustrates an facts relevant to said collision? If so, as to each item, please state:

                     a.      The nature of such item.

                     b.      How many of such items exist (for example, number of photographs, etc.).

                     c.      The name, address, and employer of the person making or supplying such item.

                     d.      The identity of the person who has present possession of such item.



                                                               -6-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 23 of 62




             subject collision occurred.

                                                            13.

                    Please explain succinctly what Defendant contends caused this collision and why it

             occurred.

                                                            14.

                    Please state the name, employment address and job title of all persons employed by

             Defendant who are supplying and collecting the information to respond to Plaintiff’s

             interrogatories, request for production of documents and requests for admissions.

                    This   11th   day of August, 2021.

                                                                  RESPECTFULLY SUBMITTED,


                                                                   /S/ John H. Peavy, Jr.
                                                                  JOHN H. PEAVY, JR.
                                                                  Georgia Bar No. 569610
                                                                  Co-Counsel for Plaintiff

             PEAVY LAW, LLC
             One Atlantic Center
             1201 W. Peachtree Street, Suite 2300
             Atlanta, Georgia 30309
             Phone: (404) 874-0101
             FAX: (404) 842-7710
             E-Mail: jay@peavylawllc.com




                                                           -7-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 24 of 62



                                    IN THE STATE COURT OF SPALDING COUNTY
                                               STATE OF GEORGIA           E-filed for Record
                                                                                               8/12/2021 4:10 PM
                                                                                    Superior/State Court, Spalding County
             LISA BARKLEY,                                  §

                    Plaintiff,                              §
                                                                            CIVIL ACTION
             vs.                                            §
                                                                            FILE NO. 21SV-256
             PEYTON MEARL Le BLEU,                          §
             YARBROUGH TRANSFER
             COMPANY and HARTFORD                           §
             FIRE INSURANCE COMPANY,
                                                            §
                    Defendants.

                             PLAINTIFF’S FIRST CONTINUING INTERROGATORIES
                                  TO DEFENDANT PEYTON MEARL Le BLEU

                    COMES NOW Plaintiff Lisa Barkley, by and through her undersigned counsel, and hereby

             serves her first continuing interrogatories upon Defendant Peyton Mearl Le Bleu (“Defendant”)

             pursuant to O.C.G.A. § 9-11-33. Each interrogatory shall be answered separately and fully in

             writing, under oath. The answers are to be signed by the person making them and the objection, if

             any, is to be signed by the attorney making. Defendant shall serve a copy of his answers and

             objections within forty-five (45) days of service of the complaint and these interrogatories. Failure to

             timely respond to these interrogatories will subject Defendant to sanctions pursuant to O.C.G.A.

             § 9-11-37.

                    These interrogatories shall be deemed continuing so as to require Defendant to reasonably

             supplement or amend his prior answers pursuant to O.C.G.A. § 9-11-26(e) if Defendant obtains other

             information between the time his answers are serviced and the time of trial.

                                                   INTERROGATORIES

                                                                1.

                    Please identify by name, address and relationship to any Defendant those persons who are




Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 25 of 62



             answering or helping to answer any of the following questions.

                                                                2.

                     Please state your full name, home and business addresses, date of birth, occupation and

             your social security number.

                                                                3.

                     Please state the state or states issuing your automobile operator's license, date of issuance,

             date of expiration, the number of years you have been licensed to drive and your license number.

             State whether this was an automobile license which was in effect on the date of occurrence. State

             any restrictions which might be contained on that license and whether you were in compliance with

             these restrictions at the time of the accident giving rise to this suit. If this was not the license in

             effect at the time of the incident, state the State issuing that automobile operator's license and the

             license number. Please state whether your driver's license has ever been revoked or suspended in this

             or any other state and, if so, please state the state, date and reason therefore.

                                                                4.

                     In the event you have ever been married please provide full details concerning these

             marriages including the names of each spouse, the date and place of each marriage, the date and

             place of termination of each marriage and the names and ages of any children born as a result of

             each such marriage.

                                                                5.

                     In the event you have ever been arrested for any reason please provide full details as to each

             such arrest including the date and place, the charges made, the plea entered, the court involved and

             the date or dates of any conviction.




                                                               -2-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 26 of 62



                                                               6.

                     In the event you have ever been a Plaintiff, Defendant or other party in a lawsuit prior to or

             subsequent to this litigation, please give full details relating to these prior suits including the full

             style of the lawsuit, the name and address of the court in which the action was filed, and the year in

             which such action was filed.

                                                               7.

                     Please provide in as much detail as possible your description of how the incident in question

             occurred.

                                                               8.

                     State the name and address of each person you expect to call as an expert witness at the time

             of the trial and as to each such witness please state the subject matter upon which the expert is

             expected to testify, the substance of the facts and opinions to which the expert is expected to testify

             and a summary of the grounds for the opinions of such expert.

                                                                9.

                     State the name and address of any expert who is known to you who might have any

             information or opinion concerning any matter which may be involved in the within lawsuit,

             including, but not limited to, any expert with whom you have discussed any matter relating to this

             case, whether or not such person is, or is not, expected to be called as a witness at trial.

                                                               10.

                     State the name, address, employer and telephone number of any person, including any party,

             who, to your knowledge, information or belief:

                     (a)     Was an eyewitness to the incident complained of in this action;

                     (b)     Has some knowledge of any fact or circumstance upon which you base your denial

                             of the Plaintiff’s allegations of negligence or causation;
                                                              -3-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 27 of 62



                    (c)     Has some knowledge of any fact or circumstance upon which you base your denial

                            of the Plaintiff’s allegations of damages;

                    (d)     In addition, list separately the names of every person you will use as a witness at

                            the time of trial.

                                                             11.

                    Please state the names, addresses and telephone numbers of any persons or entities,

             including parties to this suit, which you contend were negligent or in any way contributed to or

             caused the incident alleged in the Plaintiff’s complaint, and please state what facts support your

             contentions.

                                                             12.

                    To your knowledge, information or belief, has any statement or report been made by any

             person named in answering Interrogatory No. 10? If so, please describe each statement or report

             giving a summary of the content including the name, address and telephone number of any person

             from whom such statement or report was taken or was present at its taking, the date the statement

             was taken along with its form (i.e. written, oral, recorded, etc.), and the present location and name

             of the person having custody and control of the statement.

                                                             13.

                    To your knowledge, information or belief, are there any photographs or drawings of:

                    (a)     The scene of the incident complained of in this action?

                    (b)     The damaged part of your or any other vehicle involved in this incident?

                    (c)     Any other physical objects involved in the incident?

                    (d)     Any person (including party) who was involved in incident?

                                                             14.

                    If so, please describe each such photograph or drawing, giving as to each the following:
                                                             -4-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 28 of 62



                    (a)     The approximate date made;

                    (b)     The name, address, telephone number and employer of persons making such

                            photographs or drawings;

                    (c)     The form (whether photographic print, transparency, diagram, plat, etc.);

                    (d)     The subject represented; and

                    (e)     The present location and the name of the person having custody and control thereof.

                                                              15.

                    To your knowledge, information or belief, is there any documentary or other tangible

             evidence which you contend supports your defenses to the Plaintiff’s allegations of negligence,

             causation and/or damages or which you will use at the time of trial? If so, describe such

             documentary or tangible evidence stating as to each the following:

                    (a)     the nature and form thereof;

                    (b)     the subject or contents of such evidence; and

                    (c)     the present location and the name of the person having custody and control thereof.

                                                              16.

                    State the name, address, telephone number and present employer of each and every individual

             who has investigated on your behalf the occurrence which is the subject matter of this lawsuit.

                                                              17.

                    State exactly what you contend Plaintiff did or did not do which caused or contributed to

             this incident, including all specifications of negligence.

                                                              18.

                    If you contend that any other persons or entities were negligent or in any way caused or




                                                              -5-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 29 of 62



             contributed to this incident, state all acts or omissions of any persons or entities which you

             contend was negligent or caused or contributed to this incident.

                                                               19.

                     Following the occurrence complained of in the Plaintiff’s complaint, did you obtain an

             estimate of the costs of repairs to your vehicle? If so, from whom was such estimate obtained and

             what was the amount estimated as the cost of repairs?

                                                               20.

                     If you contend that you received personal injuries as a result of the collision forming the basis

             of this lawsuit, then please list in detail:

                     (a)     Every element of damages that you contend you are entitled to recover;

                     (b)     Itemize all expenses and special damages which you claim resulted from the incident

                             complained of, including, but not limited to, property damage, medical and hospital

                             expenses and loss of earnings;

                     (c)     Describe all injuries which you contend you received as a result of the injuries in

                             question, stating as to each such injury the time when you first became aware of the

                             injury;

                     (d)     State the name and address of every physician, surgeon or practitioner of any healing

                             art who has examined or treated you (or who has been consulted with by you or your

                             attorney), for any complaint which you contend resulted from the incident

                             complained of.

                                                               21.

                     Describe with particularity your itinerary for the 24-hour period immediately preceding the




                                                               -6-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 30 of 62



             incident complained of in the complaint including in your answer the name, address and telephone

             number of each person who you talked to, visited with or spent any time with.

                                                             22.

                    Please state whether you have ever been charged with a violation of any municipal or

             governmental ordinance or law, other than non-moving traffic violations, and, if your response is in

             the affirmative, include in your answer the date and place where such charge was made, the nature of

             the offense charged, the name of the court or other judicial body disposing of the charge and the

             action taken by such court or judicial body, including any plea entered by you or on your behalf.

                                                             23.

                    Please state whether you were taking any kind of medicine or drugs, either prescribed or not

             prescribed, for the 24-hour period prior to the incident complained of in this lawsuit indicating in

             your answer the name of such medicine, the name, address and telephone number of the individual

             who prescribed such medicine and place where the drugs or medication was purchased and the

             reason or reasons for which you took such drugs.

                                                             24.

                    Please state whether or not you have any physical or mental disability, impairment or

             handicap of any kind, specifying in your answer the nature and type of mental disabilities,

             impairments and handicap, and if applicable, include the name of the physician or practitioner of any

             healing art who was or is treating you for the handicap.

                                                             25.

                    Please state whether or not during the 24-hour period immediately prior to the incident

             complained of, you had ingested any type of intoxicant, including, but not limited to, alcohol,

             marijuana or other drugs or narcotics and, if so, the amount ingested and the time that such was



                                                             -7-


Copy from re:SearchGA
                    Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 31 of 62



             taken, consumed or ingested.

                                                            26.

                    At the time of the accident at issue in this case did you have a cell phone with you in your

             truck? If so, please name the provider of your cell phone service with your telephone and account

             number.

                    This   11th     day of August, 2021.

                                                                  RESPECFULLY SUBMITTED,


                                                                   /S/ John H. Peavy, Jr.
                                                                  JOHN H. PEAVY, JR.
                                                                  Georgia Bar No 569610
                                                                  Co-Counsel for Plaintiff

             PEAVY LAW, LLC
             One Atlantic Center
             1201 West Peachtree Street, Suite 2300
             Atlanta, Georgia 30309
             Phone: (404) 874-0101
             FAX: (404) 874-0404
             E-Mail: jay@peavylawllc.com




                                                            -8-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 32 of 62




                                    IN THE STATE COURT OF SPALDING COUNTY                        E-filed for Record
                                               STATE OF GEORGIA                                   8/12/2021 4:10 PM
                                                                                     Superior/State Court, Spalding County

             LISA BARKLEY,                                  §

                    Plaintiff,                              §
                                                                           CIVIL ACTION
             vs.                                            §
                                                                           FILE NO. 21SV-256
             PEYTON MEARL Le BLEU,                          §
             YARBROUGH TRANSFER
             COMPANY and HARTFORD                           §
             FIRE INSURANCE COMPANY,
                                                            §
                    Defendants.

                             PLAINTIFF’S FIRST CONTINUING INTERROGATORIES
                              TO DEFENDANT YARBROUGH TRANSFER COMPANY

                    COMES NOW Plaintiff Lisa Barkley, by and through her undersigned counsel, and hereby

             serves her first continuing interrogatories upon Defendant Yarbrough Transfer Company

             (“Defendant”) pursuant to O.C.G.A. § 9-11-33. Each interrogatory shall be answered separately and

             fully in writing, under oath. The answers are to be signed by the person making them and the

             objection, if any, is to be signed by the attorney making. Defendant shall serve a copy of its answers

             and objections within forty-five (45) days of service of the complaint and these interrogatories.

             Failure to timely respond to these interrogatories will subject Defendant to sanctions pursuant to

             O.C.G.A. § 9-11-37.

                    These interrogatories shall be deemed continuing so as to require Defendant to reasonably

             supplement or amend its prior answers pursuant to O.C.G.A. § 9-11-26(e) if Defendant obtains other

             information between the time its answers are serviced and the time of trial.

                                                  INTERROGATORIES

                                                                1.

                    Identify the person answering these interrogatories and also, please identify each person




Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 33 of 62




             with whom you consulted when completing the answers to these interrogatories.

                                                              2.

                    At the time of the occurrence, did a policy or did policies of liability insurance cover you

             and/or the vehicle Peyton Mearl Le Bleu was operating? If your answer is in the affirmative,

             please provide the following information for each policy providing coverage:

                    (a)     The identity of each insurer;

                    (b)     The identity of each named insured under each policy;

                    (c)     The policy number of each policy;

                    (d)     The nature of the coverage provided under each such policy;

                    (e)     The limits of liability afforded under each such policy, including any “Self Insured

             Retention” or deductible;

                    (f)     The identity of the custodian of each such policy; and

                    (g)     Attach a legible photocopy of each and every such insuring agreement or policy to

             your answers to these interrogatories.

                                                              3.

                    Please confirm the date and time you received notice of the occurrence, and identify the

             person who reported or otherwise notified you of the occurrence and the person who was first

             notified of the occurrence.

                                                              4.

                    Did Peyton Mearl Le Bleu hold a valid operator, chauffeur or other type of driver’s license at

             the time of the occurrence? If your answer to this interrogatory is yes, please confirm:

                    (a)     The type of license and date of issuance;

                    (b)     The state of issuance;


                                                             -2-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 34 of 62




                     (c)     Any restrictions applicable to that license; and

                     (d)     Whether Peyton Mearl Le Bleu had any points against his license at the time of the

             occurrence.

                                                               5.

                     Did Peyton Mearl Le Bleu ever have an operator or chauffeur license suspended, canceled, or

             revoked? If your answer is yes, please confirm the date of each such revocation, the reason for each

             such revocation, and the inclusive dates of each such revocation.

                                                               6.

                     In the event you have ever been a Plaintiff, Defendant or other party in a lawsuit prior to or

             subsequent to this litigation, please give full details relating to these prior suits including the full

             style of the lawsuit, the name and address of the court in which the action was filed, and the year in

             which such action was filed.

                                                               7.

                     Please provide in as much detail as possible your description of how the incident in question

             occurred.

                                                               8.

                     State the name and address of each person you expect to call as an expert witness at the time

             of the trial and as to each such witness please state the subject matter upon which the expert is

             expected to testify, the substance of the facts and opinions to which the expert is expected to testify

             and a summary of the grounds for the opinions of such expert.

                                                                9.

                     State the name and address of any expert who is known to you who might have any

             information or opinion concerning any matter which may be involved in the within lawsuit,


                                                              -3-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 35 of 62




             including, but not limited to, any expert with whom you have discussed any matter relating to this

             case, whether or not such person is, or is not, expected to be called as a witness at trial.

                                                               10.

                    State the name, address, employer and telephone number of any person, including any party,

             who, to your knowledge, information or belief:

                    (a)     Was an eyewitness to the incident complained of in this action;

                    (b)     Has some knowledge of any fact or circumstance upon which you base your denial

                            of the Plaintiff’s allegations of negligence or causation;

                    (c)     Has some knowledge of any fact or circumstance upon which you base your denial

                            of the Plaintiff’s allegations of damages;

                    (d)     In addition, list separately the names of every person you will use as a witness at

                            the time of trial.

                                                               11.

                    To your knowledge, information or belief, has any statement or report been made by any

             person named in answering Interrogatory No. 10? If so, please describe each statement or report

             giving a summary of the content including the name, address and telephone number of any person

             from whom such statement or report was taken or was present at its taking, the date the statement

             was taken along with its form (i.e. written, oral, recorded, etc.), and the present location and name

             of the person having custody and control of the statement.

                                                               12.

                    Please state the names, addresses and telephone numbers of any persons or entities,

             including parties to this suit, which you contend were negligent or in any way contributed to or

             caused the incident alleged in the Plaintiff’s complaint, and please state what facts support your


                                                              -4-


Copy from re:SearchGA
                    Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 36 of 62




             contentions.

                                                            13.

                    To your knowledge, information or belief, are there any photographs or drawings of:

                    (a)     The scene of the incident complained of in this action?

                    (b)     The damaged part of your or any other vehicle involved in this incident?

                    (c)     Any other physical objects involved in the incident?

                    (d)     Any person (including party) who was involved in incident?

                                                            14.

                    If so, please describe each such photograph or drawing, giving as to each the following:

                    (a)     The approximate date made;

                    (b)     The name, address, telephone number and employer of persons making such

                            photographs or drawings;

                    (c)     The form (whether photographic print, transparency, diagram, plat, etc.);

                    (d)     The subject represented; and

                    (e)     The present location and the name of the person having custody and control thereof.

                                                            15.

                    To your knowledge, information or belief, is there any documentary or other tangible

             evidence which you contend supports your defenses to the Plaintiff’s allegations of negligence,

             causation and/or damages or which you will use at the time of trial? If so, describe such

             documentary or tangible evidence stating as to each the following:

                    (a)     the nature and form thereof;

                    (b)     the subject or contents of such evidence; and

                    (c)     the present location and the name of the person having custody and control thereof.


                                                           -5-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 37 of 62




                                                              16.

                    State the name, address, telephone number and present employer of each and every individual

             who has investigated on your behalf the occurrence which is the subject matter of this lawsuit.

                                                              17.

                    State exactly what you contend Plaintiff did or did not do which caused or contributed to

             this incident, including all specifications of negligence.

                                                              18.

                    If you contend that any other persons or entities were negligent or in any way caused or

             contributed to this incident, state all acts or omissions of any persons or entities which you contend

             was negligent or caused or contributed to this incident.

                                                              19.

                    Following the occurrence complained of in the Plaintiff’s complaint, did you obtain an

             estimate of the costs of repairs to your vehicle? If so, from whom was such estimate obtained and

             what was the amount estimated as the cost of repairs?

                                                              20.

                    Please state whether you have ever been charged with a violation of any municipal or

             governmental ordinance or law, other than non-moving traffic violations, and, if your response is in

             the affirmative, include in your answer the date and place where such charge was made, the nature of

             the offense charged, the name of the court or other judicial body disposing of the charge and the

             action taken by such court or judicial body, including any plea entered by you or on your behalf.

                                                              21.

                    Please provide the itinerary for the trip Peyton Mearl Le Bleu was performing at the time of

             the occurrence on November 6, 2019. The itinerary should include, but not be limited to:


                                                              -6-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 38 of 62




                    (a)     Origination terminal (the “starting point” of this trip);

                    (b)     The ultimate destination and destination terminal;

                    (c)     Peyton Mearl Le Bleu’s rest or sleep breaks and their locations;

                    (d)     Peyton Mearl Le Bleu’s meal breaks and their locations;

                    (e)     Any delivery stops and their locations;

                    (f)     Any fuel stops and their locations;

                    (g)     Time spent filling out forms and making telephone calls;

                    (h)     Any stops Peyton Mearl Le Bleu had scheduled or intended to make which he did not

             actually make; and

                    (i)     The route Peyton Mearl Le Bleu followed or if different, intended to follow.

                                                              22.

                    Please identify all Yarbrough Transfer Company’s drivers who have been involved in any

             motor vehicle collision resulting in injuries, hospitalization (including any evaluation in any

             healthcare facility's Emergency Department) or death from January, 2006 to the present.

                                                              23.

                    Please confirm the number of motor vehicle collisions involving Yarbrough Transfer

             Company’s drivers from January, 2006 to the present and for each such motor vehicle collision,

             confirm the precise location of the collision and identify the persons involved in each such motor

             vehicle collision.

                                                              24.

                    Please confirm whether Yarbrough Transfer Company’s vehicle involved in the occurrence

             had any on-board computer at the time of the occurrence that recorded any information pertaining to

             the vehicle’s operation or use. If the vehicle had such a system, please state:


                                                             -7-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 39 of 62




                    (a)     The name and type of the system;

                    (b)     The date and person or company who installed the system;

                    (c)     The person or company responsible for monitoring the system;

                    (d)     The person or company responsible for repairs to the system;

                    (e)     The information that the system records;

                    (f)     Where the system was physically located on the vehicle;

                    (g)     How the information is downloaded from the system;

                    (h)     Where any downloaded information is stored; and

                    (i)     If you possess copies of any Owner's Manual, Operator's Manual, downloading

             instructions or other documents regarding the manner in which the system is installed or used, please

             produce legible photocopies of such documents as part of your answers to these interrogatories.

                                                             25.

                    Please confirm whether any person or entity downloaded or recorded any information on the

             subject truck’s on-board computer at any time after the occurrence. If any such download or

             recording took place, please provide:

                    (a)     The date, time and place of the download or recording;

                    (b)     The identity of the person or entity involved in the downloading or recording;

                    (c)     The information that was downloaded or recorded;

                    (d)     The identity of the person or entity that received the downloaded or recorded

             information;

                    (e)     The current location of the on-board computer system.

                                                             26.

                    Please confirm whether any person or entity downloaded or recorded information on the


                                                             -8-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 40 of 62




             subject truck’s satellite tracking system or global positioning satellite system at any time after the

             occurrence. If any such downloaded or recording took place, please provide:

                    (a)     The date, time and place of the download or recording;

                    (b)     The identity of the person or entity involved in the downloading or recording;

                    (c)     The information that was downloaded or recorded;

                    (d)     The identity of the person or entity that received the downloaded or recorded

             information;

                    (e)     The current location of the system; and

                    (f)     If you possess copies of any Owner’s Manual, Operator’s Manual, downloading

             instructions or other documents regarding the manner in which the system is installed or used, please

             produce legible photocopies of such documents as part of your answers to these interrogatories.

                                                              27.

                    Please describe the load being carried by Peyton Mearl Le Bleu at the time of the occurrence.

                                                              28.

                    Please provide the last known home address of Peyton Mearl Le Bleu.

                                                              29.

                    Is Peyton Mearl Le Bleu still employed by Yarbrough Transfer Company? If not, please state

             the circumstances surrounding Peyton Mearl Le Bleu leaving your company and the date he left.

                                                              30.

                    Has the proper Defendant been identified in this case? If no, please state the full name of the

             person or entity you believe to be the proper Defendant.




                                                             -9-


Copy from re:SearchGA
                    Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 41 of 62




                    This   11th    day of August, 2021.

                                                                   RESPECFULLY SUBMITTED,



                                                                    /S/ John H. Peavy, Jr.
                                                                   JOHN H. PEAVY, JR.
                                                                   Georgia Bar No 569610
                                                                   Co-Counsel for Plaintiff

             PEAVY LAW, LLC
             One Atlantic Center
             1201 West Peachtree Street, Suite 2300
             Atlanta, Georgia 30309
             Phone: (404) 874-0101
             FAX: (404) 874-0404
             E-Mail: jay@peavylawllc.com




                                                          - 10 -


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 42 of 62




                                    IN THE STATE COURT OF SPALDING COUNTY
                                               STATE OF GEORGIA
                                                                                             E-filed for Record
             LISA BARKLEY,                                   §                                8/13/2021 12:07 PM
                                                                                    Superior/State Court, Spalding County

                     Plaintiff,                              §
                                                                          CIVIL ACTION
             vs.                                             §
                                                                          FILE NO.       21SV-256
             PEYTON MEARL Le BLEU,                           §
             YARBROUGH TRANSFER
             COMPANY and HARTFORD                            §
             FIRE INSURANCE COMPANY,
                                                             §
                     Defendants.

                        PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                           TO DEFENDANT HARTFORD FIRE INSURANCE COMPANY

                     COMES NOW Plaintiff Lisa Barkley, by and through her undersigned counsel, and

             hereby serves her first request for production of documents upon Defendant Hartford Fire

             Insurance Company (“Defendant”) pursuant to O.C.G.A. § 9-11-34. Defendant is requested to

             produce within forty-five (45) days of receipt hereof the documentary evidence requested

             hereinafter. Said documentary evidence is alleged to be in Defendant’s possession, custody and

             control and is pertinent to the issue in this case.

                                                         DEFINITIONS

                     (1)     “Document” means every writing, printing, record, graphic, photographic or sound

             reproduction of every type and description that is in your possession, control, custody and

             knowledge, including but not limited to, correspondence, memoranda of agreements, assignments,

             meeting minutes, memoranda, e-mails, stenographic or handwritten notes, diaries, notebooks,

             account books, orders, invoices, statements, bills, checks (or check stubs or records), vouchers,

             purchase orders, reports, studies, surveys, charts, maps, analysis, publications, books, pamphlets,

             periodicals, catalogues, brochures, schedules, circulars, bulletins, notices, instructions, manuals,




Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 43 of 62




             journals, data sheets, work sheets, statistical compilations, data processing cards, microfilms,

             computer records (including printouts, floppy or other magnetic storage media), tapes,

             photographs, drawings, films, videotapes, pictures, and voice recordings. Plaintiff expressly

             intends for the term “Document” to include any attachments or exhibits to the requested document,

             or any other documents referred to in the requested document or incorporated by reference;

                    (2)        “Person” means any natural person, corporation, partnership, proprietorship,

             association, organization, groups of persons, or any governmental body or subdivision thereof;

                    (3)        As used herein, the term “similar” shall have that meaning it is given in the

             American Heritage Dictionary, which is “showing some resemblance; related in appearance or

             nature; alike but not identical.” As used herein, the word “similar” shall not be limited as if

             modified by the word “substantially” and shall not mean “the same”. If in any response you limit

             the information you provide or documents you produce because you use some other interpretation

             of the word “similar”, please so state, and state the interpretation of the word “similar” that you

             are utilizing, and reveal generally that nature of the information withheld because of such

             interpretation.

                    (4)        The use of the word “you”, “your” or “yours” refers to State National Insurance

             Company, Inc. and/or its attorneys, agents and employees.

                    (5)        Plaintiff requests that Defendant respond to and supplement these and all future

             document requests by producing the requested documents segregated according to the request

             number and identifying the documents produced in a formal written pleading and stating which

             numbered request it is responding to. Plaintiff requests that Defendant not produce unidentified

             documents via letters that state essentially nothing more than “here are some more responsive

             documents”.



                                                             -2-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 44 of 62




                    If in response to Plaintiff’s request for production of documents, Defendant fails to disclose

             any document and then at a later date discloses such document to it, please provide full information

             about how the existence of this additional document was discovered by Defendant, by whom such

             additional document was discovered, when such additional document was discovered, who made

             the decision to disclose such additional document to Plaintiff, when that decision was made, and

             in detail, why such additional document were not disclosed to Plaintiff in Defendant’s initial

             responses.

                                  REQUEST FOR PRODUCTION OF DOCUMENTS

                                                                1.

                    Copies of all witness statements obtained from any person about any information relevant

             to any issue in this lawsuit, including, but not limited to, the issues of liability or damages.

                                                                2.

                    Copies of any photographs, still or motion pictures, plans, drawings, blueprints, sketches,

             diagrams, computer simulations, or any other photographic or demonstrative evidence concerning

             the subject collision and concerning any of the issues relevant in this lawsuit, to include but not be

             limited to, the issues of liability and damages.

                                                                3.

                    Complete copies of all policies of insurance (to include the declarations pages) which do

             or may afford liability insurance coverage in this case. This includes primary insurance coverage,

             excess insurance coverage, or any other type of liability insurance coverage.

                                                                4.

                    Copies of all reports received from any experts who have investigated any issue relevant



                                                                -3-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 45 of 62




             to the subject collision.

                                                              5.

                     A copy of any reservation of rights letter or other documentation of any kind received from

             any insurer which reports to deny insurance coverage, or to serve the right to contest the issue of

             coverage for the claims made in this lawsuit.

                                                              6.

                     Copies of any and all documents which support any contention that this collision was the

             fault of any person or corporation other than Defendant, to include, but not be limited to, any and

             all reports made by experts.

                                                              7.

                     A copy of any and all communications between Defendant and any other persons relating

             to the collision, Yarbrough Transfer Company and/or Peyton Mearl LeBleu.

                                                              8.

                     Any documents prepared by Peyton Mearl LeBleu where he wrote down the sequence of

             events after the accident.

                                                              9.

                     Any documents responsive to Plaintiff’s first interrogatories.

                                                             10.

                     Any documents used and/or relied upon in responding to Plaintiff’s first interrogatories.

                     This 11th     day of August, 2021.

                                                                   RESPECTFULLY SUBMITTED,

                                                                    /S/ John H. Peavy, Jr.
                                                                   JOHN H. PEAVY, JR.
                                                                   Georgia Bar No. 569610
                                                                   Co-Counsel for Plaintiff

                                                             -4-


Copy from re:SearchGA
                    Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 46 of 62




             PEAVY LAW, LLC
             One Atlantic Center
             1201 W. Peachtree Street, Suite 2300
             Atlanta, Georgia 30309
             Phone: (404) 874-0101
             FAX: (404) 842-7710
             E-Mail: jay@peavylawllc.com




                                                    -5-


Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 47 of 62




                                   IN THE STATE COURT OF SPALDING COUNTY
                                              STATE OF GEORGIA
                                                                                           E-filed for Record
                                                                                            8/12/2021 4:10 PM
             LISA BARKLEY,                                §                      Superior/State Court, Spalding County

                     Plaintiff,                           §
                                                                          CIVIL ACTION
             vs.                                          §
                                                                          FILE NO. 21SV-256
             PEYTON MEARL Le BLEU,                        §
             YARBROUGH TRANSFER
             COMPANY and HARTFORD                         §
             FIRE INSURANCE COMPANY,
                                                          §
                     Defendants.

                          PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF
                     DOCUMENTS TO DEFENDANT YARBROUGH TRANSFER COMPANY

                     COMES NOW Plaintiff Lisa Barkley, by and through her undersigned counsel, and hereby

             serves her first request for production of documents upon Defendant Yarbrough Transfer Company

             (“Defendant”) pursuant to O.C.G.A. § 9-11-34. Defendant is requested to produce within forty-

             five (45) days of receipt hereof the documentary evidence requested hereinafter. Said documentary

             evidence is alleged to be in Defendant’s possession, custody and control and is pertinent to the

             issue in this case.

                                                              1.

                     If you had a policy, procedure, program, or manual in place for any of the following at the

             time of the collision, please produce a copy of the same:

                     (a)     A log audit program or policy;

                     (b)     A maintenance policy or procedure;

                     (c)     A document retention/destruction policy;

                     (d)     A dispatch manual;

                     (e)     A safety manual; and




Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 48 of 62




                     (f)     An operations manual.

                                                                2.

                     Please produce any accident and/or incident reports and investigations prepared by you as

             a result of the incident at issue, other than the police report.

                                                                3.

                     Please produce all documents prepared concerning all inspections performed on the subject

             vehicle involved in this collision.

                                                                4.

                     Please produce the entire drug and alcohol file of Peyton Mearl LeBleu including, but not

             limited to, pre-employment, post-collision, random, reasonable suspicion, and return to duty drug

             and alcohol testing results maintained pursuant to 49 CFR 382.401, preserved pursuant to 49 CFR

             379 (including Appendix A, Note A), and released pursuant to 49 CFR 40.323.

                                                                5.

                     Please produce the entire driver investigation history file or its equivalent for Peyton Mearl

             LeBleu maintained pursuant to 49 CFR 391.53 and preserved pursuant to 49 CFR 379 (including

             Appendix A, Note A).

                                                                6.

                     Please produce all records of health insurance claims, disability claims, sickness or doctor’s

             excuses of Peyton Mearl LeBleu for the five years prior to November 6, 2019 and one year after

             said date.

                                                                7.

                     Please produce all records of Peyton Mearl LeBleu for the seven days prior to the collision,

             for the day of the collision, and for seven days after the collision. Specifically produce the
                                                               -2-




Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 49 of 62




             supporting documents listed below which you are required to maintain under 49 CFR 395.8(k) and

             to preserve under 49 CFR 279 (including Appendix A, Note A):

                     (a)     Dispatch records;

                     (b)     Driver call-in records;

                     (c)     Fuel billing statements and/or summaries;

                     (d)     Toll receipts;

                     (e)     Cash advance receipts;

                     (f)     Accident reports;

                     (g)     Telephone billing statements;

                     (h)     Credit card receipts;

                     (i)     Driver fax reports;

                     (j)     On-board computer reports;

                     (k)     Traffic citations; and

                     (l)     Any documents directly related to your operation which are retained by you in

                             connection with the operation of transportation business.

                                                             8.

                     Please produce any and all cellular and telephone records and bills of Peyton Mearl LeBleu

             for the day of the motor vehicle collision with Plaintiff and seven days prior and seven days

             afterwards.

                                                             9.

                     Please produce any state and federal safety audits for Peyton Mearl LeBleu for the year of

             this collision and the three years prior.


                                                             -3-




Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 50 of 62




                                                              10.

                     Please produce any and all federal and state (including city and county) accident reports

             filed for Peyton Mearl LeBleu the year of this collision and three years prior.

                                                              11.

                     Please produce any and all long form DOT physicals for Peyton Mearl LeBleu as well as

             copies of the cards carried by Peyton Mearl LeBleu evidencing the physical exams.

                                                              12.

                     Please produce any DOT, State and company inspections of the truck involved in the

             collision for the calendar year of this collision and one year prior.

                                                              13.

                     Produce any photographs, slides, motion pictures, videotapes, DVDs, drawings or re-

             creations of any type, or other visual representation taken of the truck operated by Peyton Mearl

             LeBleu at the scene of the collision or any time after, as well as any such materials showing the

             scene or Plaintiff’s vehicle.

                                                              14.

                     Produce all policies including liability, general liability, excess umbrella, and any other

             insurance that will cover or arguably cover damages claimed in the collision involving Plaintiff.

                                                              15.

                     Please produce the printout(s) from any commercial software program (e.g. JJ Keller’s

             LogChecker©) or customized program used to record and audit Peyton Mearl LeBleu’s log book

             entries for the one year preceding and including the November 6, 2019 motor vehicle collision

             with Plaintiff.


                                                              -4-




Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 51 of 62




                                                               16.

                     Please produce copies of all photographs, slides, motion pictures, videotapes, surveillance

             reports or other information gathered by your or on your behalf which is relevant to surveillance

             of Plaintiff’s activities from the date of the collision involving Plaintiff to the present.

                                                               17.

                     Please produce any information relating to any conviction to be used for impeachment

             purposes against any party, witness, and/or person with relevant knowledge of facts involved in

             the subject collision. Please include the name of the person convicted, the year of such conviction,

             the Court of such conviction, and the same sentence involved.

                                                               18.

                     Please produce any records or documentation (medical or non-medical) concerning Peyton

             Mearl LeBleu which would indicate that he was using alcohol and/or drugs (including prescription

             or non-prescription, legal or illegal) within forty-eight (48) hours prior to the collision.

                                                               19.

                     Please produce any records or documentation (medical or non-medical), which would

             indicate that Peyton Mearl LeBleu was a regular user of any illegal substance(s) within one (1)

             year preceding the collision.

                                                               20.

                     Please produce all documents relating to reservation of rights or denial of coverage on the

             part of any insurance carrier for any of the named Defendants with respect to this claim.

                                                               21.

                     Please produce any written, taped or mechanically reproduced/recorded statement,

             testimony, or videotape of any person named in responsive discovery of any party either as
                                                               -5-




Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 52 of 62




             someone with knowledge of relevant facts or as an expert, which was given or taken before you

             had a good faith belief to reasonably anticipate that there was a substantial chance that litigation

             would ensue in this case.

                                                               22.

                     Please produce any reports, memoranda, documents or materials of any type containing

             information concerning any type of investigation including, but not limited to, obtaining any

             background, credit or criminal records, photographs, videotapes, or recorded statements;

             surveillance; eavesdropping; interviewing Plaintiff or of any person named in responsive discovery

             by any party as a person with knowledge of relevant facts or as an expert which was performed

             by, for, or on behalf of you, your insureds, any adjusting company or any investigator concerning

             any liability or damages claims of the plaintiff’s as outlined in Plaintiff’s latest original or amended

             pleadings on file which were prepared before you had a good faith belief to reasonably anticipate

             that there was a substantial chance that litigation would ensue in this case.

                                                               23.

                     Please produce copies of all written records, documents, memos, papers, notes,

             correspondence or writings of any kind that support Defendant’s allegations, if any, that Plaintiff

             was negligent at the time of the collision.

                                                               24.

                     Please produce copies of any documentation evidencing driver qualifications, standards,

             and training required to be kept by you from 2009 to the present.

                                                               25.

                     Please produce a copy of Peyton Mearl LeBleu’s driver’s license in effect as of the date of

             the collision made the basis of this suit.
                                                               -6-




Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 53 of 62




                                                                26.

                     Please produce any documents showing violations of any federal or state statute, law or

             regulation by truck or Peyton Mearl LeBleu pertaining to the collision made the basis of this suit.

                                                                27.

                     Please produce any traffic tickets, warnings issued or any criminal charges or regulatory

             violations charged or filed against Peyton Mearl LeBleu or you as a result of the collision on

             November 6, 2019.

                                                                28.

                     Please produce any reports, documents, printouts, whether written, typed, and/or

             maintained in electronic format, which contain information regarding any past accident, claims,

             and/or lawsuits that Plaintiff may have been involved in prior to the collision on November 6,

             2019.

                                                                29.

                     Please produce any reports by you or to any other entity regarding “reportable incidents,”

             as that term is defined in Section 394.3 of the Federal Motor Carrier Safety Regulations.

                                                                30.

                     Copies of all certified public records and/or reports which you intend to bring to the

             attention of the jury or a witness at trial.

                                                                31.

                     Copies of all market reports, commercial publications or published compilations which you

             intend to bring to the attention of the jury or a witness at trial.

                                                                32.

                     Copies of the repair and maintenance records for the tractor at issue.
                                                                -7-




Copy from re:SearchGA
                    Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 54 of 62




                    This   11th     day of August, 2021.



                                                                 RESPECTFULLY SUBMITTED,


                                                                  /S/ John H. Peavy, Jr.
                                                                 JOHN H. PEAVY, JR.
                                                                 Georgia Bar No. 569610
                                                                 Co-Counsel for Plaintiff


             PEAVY LAW, LLC
             One Atlantic Center
             1201 West Peachtree Street, Suite 2300
             Atlanta, Georgia 30309
             Phone: (404) 874-0101
             FAX: (404) 874-0404
             E-Mail: jay@peavylawllc.com




                                                           -8-




Copy from re:SearchGA
                    Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 55 of 62



                                  IN THE STATE COURT OF SPALDING COUNTY
                                             STATE OF GEORGIA                                   E-filed for Record
                                                                                                 8/12/2021 4:10 PM
            LISA BARKLEY,                                  §                          Superior/State Court, Spalding County


                   Plaintiff,                              §
                                                                           CIVIL ACTION
            vs.                                            §
                                                                           FILE NO.21SV-256
            PEYTON MEARL Le BLEU,                          §
            YARBROUGH TRANSFER
            COMPANY and HARTFORD                           §
            FIRE INSURANCE COMPANY,
                                                           §
                   Defendants.



                                             AFFIDAVIT OF COMPLIANCE


                   Personally appeared before the undersigned ofﬁcer duly authorized by law to administer

            oaths, John H. Peavy, Jr.   (“Afﬁant”), who on oath deposes and says       as follows:
                                                                                  I




                                                               1.


                   I have personal knowledge     of the facts set forth herein. I have reached the age of majority

            and I am competent to testify to the matters stated in this afﬁdavit and I am making this affidavit

            for use in the above-captioned action.

                                                               2.

                   I have fully complied with O.C.G.A. § 40-12-2 by having the summons, complaint and this

            afﬁdavit of compliance personally served upon the Georgia Secretary of State and by mailing

            copies of these items served upon Defendant Peyton Mearl LeBleu via certiﬁed mail at his known

            address located at 210 Quail Creek Court, Hubert, North Carolina 28539—4390.




                   FURTHER AF FIANT SAYETH NOT,




Copy from re:SearchGA
                    Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 56 of 62




                                                                     41/—
                                                                     JOHN H.   AVY, JR., Afﬁant

            Sworn toand subscribed before me,
            this [EM day of August, 202 .


            Nota Public                         f‘“‘
                                                   “
            My commission expires:
                                           6“0TA“1":"5
                                                $9    ”we"... 4".




                                                                     i
                                                «9"
                                                 0;};:  —--

                                                «#11390
                                          "0   $4.".w-z’o'
                                               ! a      ‘
                                                ““3;          N53:




Copy from re:SearchGA
                                                                                                                   E-filed for Record
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 57 of 62                                9/2/2021 9:11 AM
                                                                                               Superior/State Court, Spalding County


                                     IN THE STATE COURT OF SPALDING COUNTY
                                                STATE OF GEORGIA


           LISA BARIQEY
                Plaintiﬂﬂv) /Petitioner(s)

           V.
                                                                                               Case No.: 21 SV-256
           PEYTON MEARL Le BLEU, YARBROUGH
           TRANSFER COMPANY and HARTFORD FIRE
           INSURANCE COMPANY
                Defendant(s) / Respondent(s)

                                               AFFIDAYIT QF SERY [CE

           I, Marc Dickerson, being duly sworn, state:

           I am a specially appointed or permanent process server authorized to complete this service.

           I served the following documents on Yarbrough Transfer Company in Forsyth County, NC on
           August 30, 2021 at 2:20 pm at 1500 Doune Street, Winton-Salem, NC 27127 by leaving the
           following documents with Arnel Bejtovic who as Employee is authorized by appointment or by law
           to receive service of process for Yarbrough Transfer Company.


           Summons
           Complaint for Damages
           Plaintiffs First Continuing Interrogatories to Defendant Yarbrough Transfer Company
           Plaintiffs First Request for Production of Documents to Defendant Yarbrough Transfer Company

           Additional Description:
           I delivered the documents to Amel Bejtovic.

           White Male, est. age 35, glasses: N, Black hair, 180 lbs to 200 lbs, 5' 9" to 6‘.




Copy from re:SearchGA
                    Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 58 of 62



            ﬂiwﬂ/
           Signature
           Marc Dickerson
           (803) 701—0004



           Subscribed and sworn to before me this i           ‘3’          day of                        widow   ,   203   ,   by
                                                                                               3224941

             Mm         Dickie/mm
           Witness my hand and ofﬁcial seal.


           My commission expires:

                                                          “um""m'n,
                                                     -
                                                                            H
                                                         E0\A      .....
                                                                                      Q.

                                               a):        NOTARY
                                                                                       u“       $1 :.

                                                            BLIC
           Notary Public
                                                                                “3»



                                                                                                4,"
                                                              ’D
                                               6‘“


                                                                     R”
                                                                    I '8
                                                         II
                                                          '




                                                                                  «A
                                                                I




                                                                                               ’l
                                                                                           I
                                                                            |
                                                               l
                                                                       I
                                                                       I
                                                \




                                                                                           I




Copy from re:SearchGA
                    Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 59 of 62
                                                                                             E-filed for Record
                                                                                             8/16/2021 2:40 PM
                                                                                  Superior/State Court, Spalding County

                                  IN THE STATE COURT OF SPALDING COUNTY
                                             STATE OF GEORGIA

             LISA BARKLEY,                               §

                    Plaintiff,                           §
                                                                        CIVIL ACTION
             vs.                                         §
                                                                        FILE NO. 21SV-256
             PEYTON MEARL Le BLEU,                       §
             YARBROUGH TRANSFER
             COMPANY and HARTFORD                        §
             FIRE INSURANCE COMPANY,
                                                         §
                    Defendants.

                                                NOTICE OF SERVICE

                    Notice is hereby given that service on the Defendant Peyton Mearl LeBleu has been

             perfected by serving a copy of the summons and complaint on the Georgia Secretary of State

             pursuant to O.C.G.A. § 40-12-2 as a non-resident motorist. Plaintiff has additionally served the

             Defendant with a copy of the summons and complaint by sending certified mail at his last known

             address which is 210 Quail Creek Court, Hubert, North Carolina 28539-4390

                    This   16th   day of August, 2020.
                                                                RESPECTFULLY SUBMITTED,


                                                                 /S/ John H. Peavy, Jr.
                                                                JOHN H. PEAVY, JR.
                                                                Georgia Bar No. 569610
                                                                Attorney for Plaintiff

             PEAVY LAW, LLC
             One Atlantic Center
             1201 W. Peachtree Street, Suite 2300
             Atlanta, Georgia 30309
             Phone: (404) 874-0101
             FAX: (404) 874-0404
             E-Mail: jay@peavylawllc.com




Copy from re:SearchGA
                         Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 60 of 62
                 tlFF’S ENTRY OF SERVICE
                                                                                                                             was 4 :2                 I
                                                                                                                                                          Print Form



                                                                                                       Superior Court D                Magistrate Court El
           Civil Action No.        a   I   SV- 3 S                b                                    State Court    ﬂ
                                                                                                       Juvenile Court I]
                                                                                                                                       Probate Court    D
                                                                    E-filed for Record
                                                                    8/31/2021 9:12 AM
           Date Filed                                   Superior/State Court, Spalding County          Georgia,                                 COUNTY


           Attorney’s Address
                                                                                                       Lisa Barkley,
             John H. Peavy, Jr., 1201 W. Peachtree St.,                                                                                          Plaintiff
                                                                                                                                            '
             One Atlantic Center, Suite 2300                                                                      VS.
                                                                                                                                  .-




            Atlanta, GA 30309; (404) 874-0101
                                                                                                       Peyton Mearl LeBleu Yarbrough
           Name and Address of Party to Served
                                                                                                                                     Tranetsrl:.      ‘
                                                                                                       Co. and Hartford Fire Insurance Company
           Hartford Fire Insurance Company, c/o              CT                                                                    .
                                                                                                                                       :         Defendant

           Corporation System, 289 S. Culver Street,

           Lawrenceville, GA 30046-4805
                                                                                                                                                 Garnishee
                                                                      SHERIFF’S ENTRY OF SERVICE
           PERSONAL
           I have this day served the defendant                                                                                        personally with a copy
           of the within action and summons.

           NOTORIOUS
           I have this day served the defendant                                                                                                  by leaving a
           copy of the action and summons at his most notorious place abode in this County.

           Delivered same into hands of                                                                                                 described as follows:
           age, about                  years; weight                  pounds; height           feet and                 inches, domiciled at the residence of
           defendant.

           CORPORATION
                                                                             Ms.           (0
                                       AM‘L‘Co/a 6‘ If,
                                                                                                   ‘
           Served the defendant                                                                                                                  a corporation


           by leaving a copy of the within action and summons with         {/i A d    6»      iAl) :1
           In charge of the ofﬁce and place of doing business of said Corporationin this County.
                                                                                                          ts ( W
           TACK & MAIL
           I have this day served the above styled afﬁdavit and summons on the defendant(s) by posting a copy of the same to the door of the premises
           designated in said afﬁdavit and on the same day of such posting by depositing a true copy of same in the United States Mail, First Class in an
           envelope properly addressed to the defendant(s) at the address shown in said summons, with adequate postage afﬁxed thereon containing notice
           to the defendant(s) to answer said summons at the place stated in the summons.


           NON EST
           Diligent search made and defendant
           not to be found in the jurisdiction   of this Court.


           Thl    36* day of                                      ,ZOZA.
                                           kvkj
                  DEPUTY
                                                                           CLERK’S COPY
                                                                                              Ll‘fliiacvﬂhj 5064‘



Copy from re:SearchGA
                     Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 61 of 62

                                                                                         Control Number : SOP-21228499


                                         STATE OF GEORGIA
                                                  Secretary of State
                                                    Corporations Division                     E-filed for Record
                                                      313 West Tower                           8/26/2021 10:42 AM
                                                2 Martin Luther King, Jr. Dr.        Superior/State Court, Spalding County

                                                Atlanta, Georgia 30334-1530



                                    CERTIFICATE OF ACKNOWLEDGEMENT

           I, Brad Raffensperger, Secretary of State of the State of Georgia, do hereby certify under the seal of my
           office that copies of legal documents regarding service of process upon:


                                                     Peyton Mearl LeBleu

           have been filed with the Secretary of State on 08/20/2021 pursuant to O.C.G.A. §     40—12—2   relating to the
           following matter:

           Case: Lisa Barkley v. Peyton Mearl LeBleu
           Court: Spalding County State Court
           Civil Action No.1 21SV—256




                                                           Witness my hand and official seal in the City of Atlanta
                                                           and the State of Georgia on 08/26/2021.




               ﬁ.

                                                                                                 Brad Raﬁensperger

                    1776
                                                                                                 Secretary of State




Copy from re:SearchGA
                   Case 3:21-cv-00152-TCB Document 1-1 Filed 09/10/21 Page 62 of 62


                                                                                     Control Number : SOP-21228499

                                    STATE OF GEORGIA
                                                                                        E-filed for Record
                                             Secretary of State                          8/26/2021 10:14 AM
                                                                              Superior/State Court, Spalding County
                                              Corporations Division
                                                 313 West Tower
                                           2 Martin Luther King, Jr. Dr.
                                           Atlanta, Georgia 30334-1530



                               CERTIFICATE OF ACKNOWLEDGEMENT

      I, Brad Raffensperger, Secretary of State of the State of Georgia, do hereby certify under the seal of my
      office that copies of legal documents regarding service of process upon:

                                                Peyton Mearl LeBleu

      have been filed with the Secretary of State on 08/20/2021 pursuant to O.C.G.A. § 40-12-2 relating to the
      following matter:

      Case: Lisa Barkley v. Peyton Mearl LeBleu
      Court: Spalding County State Court
      Civil Action No.: 21SV-256




                                                      Witness my hand and official seal in the City of Atlanta
                                                      and the State of Georgia on 08/26/2021.




Copy from re:SearchGA
